



Execution Version
Exhibit 10.2


Agreement on Profit Based Settlement and Enoxaparin Transfer


This Agreement on Profit Based Settlement and Enoxaparin Transfer (the
“Agreement”) is effective as of July 10, 2020 (the “Effective Date”) between
Sandoz AG, a company organized under the laws of Switzerland, Sandoz Inc., a
Colorado corporation (Sandoz AG and Sandoz Inc., collectively the “Sandoz
Parties,” each individually a “Sandoz Party”) and Momenta Pharmaceuticals, Inc.,
a Delaware corporation (“Momenta,” collectively with the Sandoz Parties, the
“Parties,” each individually a “Party.”).


WHEREAS, the Sandoz Parties and Momenta are parties to the Enoxaparin Agreement
(defined below);


WHEREAS, Sandoz AG and Momenta are parties to the Glatopa Agreement (defined
below);


WHEREAS, Sandoz Inc. agreed to the Settlement (defined below) in part on the
condition that Momenta pay to the Sandoz Parties certain amounts described in
this Agreement and transfer all assets and rights related to Enoxaparin to the
Sandoz Parties as described in this Agreement;


WHEREAS, Sandoz Inc. entered into the Settlement;


WHEREAS, the Parties desire that the Enoxaparin Agreement expire as set forth
below;


NOW THEREFORE, in consideration of the promises of each of the Parties to the
other herein contained, it is mutually agreed as follows:


1.Definitions.


1.1.       “Action” means The Hospital Authority of Metropolitan Government of
Nashville and Davidson County, Tennessee, d/b/a Nashville General Hospital and
American Federation of State, County and Municipal Employees District Council 37
Health & Security Plan v. Momenta Pharmaceuticals, Inc. and Sandoz Inc., Case
No. 15-cv-01100 (M.D.Tenn.)


1.2.      “Affiliate” means, with respect to any Person, any Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the specified Person. For the purposes of this definition, the term
“control,” as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
that Person, whether through ownership of more than fifty percent (50%) or more
of voting securities or otherwise.


1.3.      “ANDA” means the Abbreviated New Drug Application No. 77-857 and all
amendments, supplements and extensions thereof.


1.4.       “Books and Records” means originals, or where not available, copies,
of all books and records in the form maintained by Momenta or its Affiliates
that are solely related to Enoxaparin, including without limitation any
Scientific and Regulatory Material.





--------------------------------------------------------------------------------



1.5.       “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks located in New York, New York are authorized or
required to be closed, as the case may be.


1.6.       “Claim” means any claim, action, suit, demand or other legal
assertion or proceeding.


1.7.       “Closing Date” means July 10, 2020.


1.8.       “Confidential Information” shall include Know-How, scientific
information, clinical data, efficacy and safety data, formulas, methods and
processes, specifications, pricing information (including discounts, rebates and
other price adjustments), the terms and conditions of this Agreement, and other
terms and conditions of sales, customer information, business plans, and all
other intellectual property.


1.9.       “Encumbrance” means, with respect to any asset, any imperfection of
title, mortgage, charge, lien, security interest, easement, right of way, pledge
or encumbrance of any nature whatsoever.


1.10.       “Enoxaparin” means enoxaparin sodium injection.


1.11.       “Enoxaparin Agreement” means the Collaboration and License
Agreement, dated November 1, 2003, between Sandoz AG (via assignment from Sandoz
N.V. (f/k/a Biochemie West Indies, N.V.)) and Sandoz Inc. (f/k/a Geneva
Pharmaceuticals, Inc.) and Momenta, as amended.


1.12.       “Enoxaparin Side Agreements” means the agreements listed on Schedule
1.12; for the avoidance of doubt, Enoxaparin Side Agreements shall not include
the Joint Defense Agreement.


1.13.       “Enoxaparin IP” means any Intellectual Property Right, Know-How and
Confidential Information; owned by Momenta and/or its Affiliate(s) that is
related to Enoxaparin and no other pharmaceutical compound; except it shall not
include the Enoxaparin Patents.


1.14.       “Enoxaparin Patents” means any Patents owned by Momenta and/or its
Affiliate(s) that is related to Enoxaparin and no other pharmaceutical compound.


1.15.       “Glatopa Agreement” means the Collaboration and License Agreement,
dated June 13, 2007, between Momenta and Sandoz AG, as amended.


1.16.       “Intellectual Property Rights” means, collectively, all of the
following intangible legal rights worldwide, whether or not filed, perfected,
registered or recorded and whether now or hereafter existing, filed, issued or
acquired: (i) inventions, Patents, patent disclosures, patent rights, including
any and all continuations, continuations-in-part, divisionals, reissues,
reexaminations, utility model, industrial designs and design patents or any
extensions thereof, (ii) rights associated with works of authorship, including
without limitation, copyrights, copyright applications and copyright
registrations, (iii) rights in trademarks, trademark registrations and
applications therefor, trade names, service marks, service names, logos, or
trade dress, (iv) rights relating to the protection of formulae, trade secrets,
and (v) all other intellectual or proprietary rights worldwide.


1.17.       “Joint Defense Agreement” means the Joint Defense Agreement, dated
January 9, 2018, between (i) Choate, Hall & Stewart, LLP and Axinn, Veltrop &
Harkrider LLP (on their own behalf
2



--------------------------------------------------------------------------------



and on behalf of Momenta Pharmaceuticals, Inc., and (ii) Alston & Bird LLP (on
its own behalf and on behalf of Sandoz Inc.).


1.18.       “Know-How” means any information or material that is confidential
and proprietary, including, without limitation, ideas, concepts, discoveries,
inventions, developments, improvements, know-how, trade secrets, designs,
devices, equipment, process conditions, algorithms, notation systems, works of
authorship, computer programs, technologies, formulas, techniques, methods,
procedures, assay systems, applications, data, documentation, reports, chemical
compounds, products and formulations, whether patentable or otherwise. Know-How
shall also include non-Confidential Information and material to the extent such
information and material first lost its confidentiality by virtue of its
disclosure in an issued patent or published patent application, a filing with a
regulatory authority or as part of a legal proceeding.


1.19.       “Liabilities” means any and all debts, liabilities and obligations
of any kind, nature, character or description, whether accrued or fixed,
absolute or contingent, matured or unmatured, or known or unknown.


1.20.       “Licensed IP Contracts” means the agreements listed on Schedule
11.2.4.


1.21.       “Losses” means any and all damages, losses, Liabilities, claims,
judgments, penalties, payments, interest, costs and expenses (including
reasonable and documented legal fees, accountants’ fees and expert witnesses’
fees and expenses incurred in investigating and/or prosecuting any claim for
indemnification).


1.22.       “Other Patents” means any Patent that is owned by Momenta and/or its
Affiliate(s) that is related to Enoxaparin and at least one other pharmaceutical
compound.


1.23.       "Patents" means all patents and patent applications, including
provisional and nonprovisional patent applications, and including any and all
divisions, continuations, continuations in part, extensions, substitutions,
renewals, registrations, revalidations, reversions, reexaminations, reissues or
additions, of or to any of the foregoing items, and all rights and priorities
afforded under any applicable law with respect thereto.


1.24.       “Permitted Encumbrances” means (a) any minor imperfections of title
or similar Encumbrance that do not, and would not reasonably be expected to,
individually or in the aggregate, materially impair the value or materially
interfere with the use of, the Transferred Assets, (b) Encumbrances for Taxes
that are not yet due and payable, and (c) Encumbrances that will be released at
the Closing Date.


1.25.       “Person” means any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government, or any agency or political subdivisions
thereof.


1.26.       “Re-launch” means a commercial sale to a Third Party in the
Territory by the Sandoz Parties, its Affiliates and/or distributors; provided
however that sales for test marketing, clinical-trial purposes or compassionate
use shall not constitute a Re-launch.


1.27.       “Settlement” means the settlement agreement executed on December 10,
2019, by and between Sandoz Inc. and Plaintiffs resolving the Action against
Sandoz Inc.


3



--------------------------------------------------------------------------------



1.28.       “Scientific and Regulatory Material” means all technological,
scientific, development, chemical, biological, pharmacological, toxicological,
regulatory, clinical trial materials, product safety related information
(including periodic safety update reports and adverse event database
information), written correspondence with any Governmental Entity and other
data, files, records and other information (in any form or medium, wherever
located) similar to the foregoing.


1.29.       “Tax(es)” means all Federal, state, local and foreign taxes,
customs, duties, governmental fees and assessments, including all interest,
penalties and additions with respect thereto.


1.30.       “Territory” shall mean the fifty states of the United States of
America, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
American Samoa, the U.S. Virgin Islands and all territories and possessions of
the United States of America, and United States military bases.


1.31.       “Third Party” means any Person other than a Party or any of its
Affiliates.


1.32.       “Transferred Assets” means, subject to Section 4, the following
assets, as the same exist on the Closing Date: (i) any rights to commercialize,
sell, offer for sale, promote, develop, make or have made Enoxaparin; (ii) any
Enoxaparin IP; and (iii) any Books and Records.


2.Profit Based Settlement.


2.1.       Subject to Section 2.2, following the Closing Date, but no earlier
than January 1, 2021, any amounts owed by Sandoz AG to Momenta under the Glatopa
Agreement shall be reduced by an amount up to the Profit Based Settlement
(defined below). In applying such Profit Based Settlement, any amounts owed by
Sandoz AG to Momenta under the Glatopa Agreement in any specific calendar
quarter shall not be reduced by more than fifty percent (50%) of what would
otherwise have been paid to Momenta if not for application of the Profit Based
Settlement, and in such event the amount owed by Sandoz AG to Momenta under the
Glatopa Agreement in future calendar quarters shall be reduced by an amount
equal to the remainder of the Profit Based Settlement that was not recovered by
Sandoz AG in the previous calendar quarter(s) until the full Profit Based
Settlement is recovered by Sandoz AG.


2.2.       “Profit Based Settlement” means an aggregate amount of Five Million
US Dollars ($5,000,000); provided that in the event that the Sandoz Parties
Re-launch generic Enoxaparin in the Territory under the ANDA prior to the
$5,000,000 being recovered by Sandoz AG under Section 2.1, then in each calendar
quarter following January 1, 2021 until the aggregate Profit Based Settlement is
recovered, the recoverable Profit Based Settlement amount shall be reduced by
the amount of “Profit Interest” (as defined in the Enoxaparin Agreement as
adjusted by Schedule 4.3 of the Enoxaparin Agreement) on post-Closing Date sales
of generic Enoxaparin under the ANDA in the Territory in such calendar quarter
(if any) that would have been owed by the Sandoz Parties to Momenta had the
Enoxaparin Agreement not been terminated, with such Profit Interest from such
sales between the Closing Date and December 31, 2020 (if any) being applied to
the calculation of Profit Based Settlement in the first calendar quarter of
2021. For the avoidance of doubt, following the Closing Date, the Sandoz Parties
shall not owe Momenta any Profit Interest for Enoxaparin sales post-Closing Date
except as provided in this Section 2.2.


3.Transferred Assets. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date, Momenta will sell, assign, transfer, convey and
deliver to Sandoz AG, and Sandoz AG will purchase, acquire and accept, all
right, title and interest of Momenta and its Affiliates in, to and under the
Transferred Assets free and clear of all Encumbrances other than Permitted
Encumbrances.


4



--------------------------------------------------------------------------------



4.Enoxaparin Patent License; Option to Acquire; Licensed IP Contracts.


4.1.       Patent License. Effective on the Closing Date, Momenta hereby grants
to Sandoz AG a worldwide, perpetual, irrevocable, sublicensable, royalty free,
fully paid-up, license to the Enoxaparin Patents and Other Patents for the
purposes of developing, researching, manufacturing, having manufactured, using,
selling, offering to sell, promoting, importing, and distributing Enoxaparin for
the Territory (the “Patent License”).


4.2.       Enoxaparin Patents Option.


4.2.1.  Patent Option. Effective on the Closing Date, Momenta hereby grants to
Sandoz AG an option to acquire, at no additional consideration, all of Momenta’s
right title and interest in and to the Enoxaparin Patents (the “Patent Option”).
In order to exercise the Patent Option, Sandoz AG must provide written notice to
Momenta (a “Patent Option Notice”) at any time following the Closing Date and
prior to the first anniversary of the Closing Date (the “Patent Option Period”).


4.2.1.1.       In the event Sandoz AG provides Momenta with a Patent Option
Notice prior to the expiry of the Patent Option Period, then within ten (10)
Business Days of Momenta’s receipt of the Patent Option Notice, Sandoz AG and
Momenta shall execute a Patent Assignment in the form attached as Exhibit A (the
“Patent Assignment”), with such Patent Assignment being effective upon the later
of the Closing Date or the date Momenta received the Patent Option Notice.


4.2.1.2.       As of the effective date of the Patent Assignment, the Enoxaparin
Patents shall be deemed to be Transferred Assets for all purposes of this
Agreement.


4.2.2.  Patent Maintenance Costs. During the Patent Option Period Momenta shall,
at Momenta’s own cost, maintain the Enoxaparin Patents in full force and effect.
Following the Patent Option Period, Momenta shall have no obligation to maintain
the Enoxaparin Patents. Notwithstanding anything in this section 4.2.2 to the
contrary, in the event that Sandoz provides a Patent Option Notice during the
Patent Option Period, then Momenta shall continue to maintain the Enoxaparin
Patents until the effective date of the applicable Patent Assignment. For the
sake of clarity, Momenta shall at no time have an obligation to maintain the
Other Patents.


4.3.       Licensed IP Contracts Option.


4.3.1.  Contract Option. Effective on the Closing Date, Momenta hereby grants to
the Sandoz Parties an option to have Momenta assign to either Sandoz Party, at
no additional consideration, all Momenta’s right title and interest in and to
the Licensed IP Contracts (the “Contract Option”). In order to exercise the
Contract Option, Sandoz AG must provide written notice to Momenta (a “Contract
Option Notice”) at any time following the Closing Date and prior to July 30,
2020 (the “Contract Option Period”).


4.3.1.1.       In the event a Sandoz Party provides Momenta with a Contract
Option Notice prior to the expiry of the Contract Option Period, then within ten
(10) Business Days of Momenta’s receipt of the Contract Option Notice, such
Sandoz Party and Momenta shall execute a Contract Assignment in the form
attached as Exhibit B (the “Contract Assignment”), with such Contract Assignment
being effective upon the later of the Closing Date or the date Momenta received
the Contract Option Notice.


5



--------------------------------------------------------------------------------



4.3.1.2.       As of the effective date of the Contract Assignment, the Licensed
IP Contracts shall be deemed to be Transferred Assets for all purposes of this
Agreement.


4.3.2.  Licensed IP Contract Maintenance Costs. Subject to 4.3.3 below, during
the Contract Option Period Momenta shall, at Momenta’s own cost, maintain the
Licensed IP Contracts in full force and effect and shall not materially breach
the Licensed IP Contracts. Subject to 4.3.3 below, following the Contract Option
Period, Momenta shall have no obligation to maintain the Licensed IP Contracts.
Notwithstanding anything in this section 4.3.2 to the contrary, in the event
that Sandoz provides a Contract Option Notice during the Contract Option Period,
then Momenta shall continue to maintain the Licensed IP Contracts in full force
and effect and shall not materially breach the Licensed IP Contracts until the
effective date of the applicable Contract Assignment.


4.3.3.  Consent; Pass-Through. In the event that a Sandoz Party exercises its
Contract Option, and any Licensed IP Contract requires consent to assign, then:


4.3.3.1.       Momenta shall use commercially reasonable efforts to obtain such
consents.


4.3.3.2.       Until the earlier of the end of the term of the Licensed IP
Contract, and the date such Licensed IP Contract is assigned following receipt
of the necessary consent (the “Pass-Through Period”); Momenta shall maintain the
Licensed IP Contracts in full force and effect in the ordinary course;


4.3.3.3.       During the Pass-Through Period, Momenta shall, to the extent
permissible under applicable law, provide a pass-through arrangement under which
Momenta would exclusively provide the Sandoz Parties with all rights and
operational control over the Licensed IP Contract requiring consent to assign
and the Sandoz Parties would, subject to Section 12, hold Momenta harmless
against any maintenance costs and royalties arising under such Licensed IP
Contract during the Pass-Through Period.


5.Expiration of Enoxaparin Agreements. Upon the Closing Date, the Enoxaparin
Agreement and Enoxaparin Side Letters shall be deemed to have expired effective
on the Closing Date. For the avoidance of doubt, this Agreement shall not amend
or terminate the Joint Defense Agreement. Section 11.8 (Survival) of the
Enoxaparin Agreement shall be deleted in its entirety, and replaced with the
following: “11.8 Survival. The following provisions shall survive expiration:
Articles 1 and 10 (except for all purposes under the Enoxaparin Agreement,
“Confidential Information” shall not include any Transferred Assets), Sections
11.8, 14.1, 14.6, 14.8, 14.9, 14.11, 14.17 and 14.19.”


6.Mutual Release. Upon the Closing Date, Sandoz AG and its Affiliates, and
Momenta and its Affiliates each shall forever release and hold harmless the
other (and such other Party’s Affiliates) from and with respect to all claims of
any sort arising from or related to the Enoxaparin Agreement except for claims
for indemnification under Section 12 of this Agreement.


7.Closing. The closing of the sale and transfer of the Transferred Assets will
take place upon the Closing Date (the “Closing”).


8.Assumption of Certain Liabilities and Obligations.


8.1.       Assumed Liabilities. On the Closing Date, Sandoz AG will assume, be
responsible for and pay, perform and/or otherwise discharge when due those
Liabilities (including any Liabilities arising
6



--------------------------------------------------------------------------------



in respect of Taxes) of Momenta or its Affiliates directly arising out of or in
connection with or directly related to the ownership or use of the Transferred
Assets arising on or after the Closing Date (collectively, the “Assumed
Liabilities”).


8.2.       Excluded Liabilities. Except to the extent expressly included in the
Assumed Liabilities, Sandoz AG will not assume or be responsible or liable for
any Liabilities of Momenta or its Affiliates, and shall in no event assume or be
responsible or liable for Momenta’s Taxes (collectively, the “Excluded
Liabilities”).


9.Covenant Not to Sue. On or after the Closing Date, Momenta shall not, and
shall cause its Affiliates not to, bring any suits or claims, or cause or
support any licensee or other Third Party to bring any suits or claims, against
the Sandoz Parties or their Affiliates, their manufacturers, importers,
distributors and customers, alleging that the development, manufacture, use,
sale, offer for sale of Enoxaparin infringes or misappropriates any Intellectual
Property Rights owned, licensed, sublicensed or controlled by Momenta or any of
its Affiliates.


10.Closing Deliverables. At the Closing, Momenta shall deliver or cause to be
delivered to the Sandoz Parties one (1) physical and / or electronic copy (as
available) of the Books and Records (to the extent not already earlier shared
with or in the possession of the Sandoz Parties).


11.Representations and Warranties.


11.1.       Mutual Representations and Warranties. Each of the Parties
represents and warrants to the other Party that, as of the Closing Date:


11.1.1. such Party has the corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby;


11.1.2.  neither the execution and delivery of this Agreement by such Party, nor
its performance hereunder, conflicts with or will result in any violation or
breach of, or constitutes (with or without due notice or lapse of time or both)
a default under any of the terms or conditions of any note, indenture, license,
agreement or other instrument or obligation to which it is a party or by which
it or any of its properties or assets may be bound; or to its best knowledge,
violates any applicable law;


11.1.3.  this Agreement is a legal, valid and binding agreement of such Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing), regardless of whether considered in a proceeding
in equity or at law; and


11.1.4.  such Party has not, directly or indirectly, entered into any contract
or any other transaction with any third party that conflicts or derogates from
its undertakings hereunder.


11.2.      Momenta Representations and Warranties. Momenta represents and
warrants to the Sandoz Parties that:


11.2.1. Title to Transferred Assets. As of the Closing Date, Momenta has good
and valid title to all of the Transferred Assets free and clear of all
Encumbrances, other than Permitted Encumbrances.


7



--------------------------------------------------------------------------------



11.2.2. Litigation. As of the Closing Date: (i) except for the Action, there is
no action, claim, demand, suit, proceeding, arbitration, grievance, citation,
summons, subpoena, inquiry or investigation (other than ordinary course patent
prosecution proceedings) of any nature, civil, criminal, regulatory or
otherwise, in law or in equity, pending or, to Momenta’s knowledge, threatened,
against Momenta or its Affiliates in connection with the Transferred Assets; and
(ii) except for the Action, Momenta has not received any written notice of any
threatened claims or litigation seeking to invalidate or otherwise challenge the
enforceability of any Intellectual Property Rights that are Transferred Assets,
and, to its knowledge, none of the Patents that are Transferred Assets are
subject to any pending reexamination, opposition, interference or litigation
proceedings.


11.2.3. Material Contracts. As of the Closing Date, except for the agreements
listed on Schedule 11.2.3 (the “Material Contracts”), neither Momenta, nor its
Affiliates, has any material agreements with a Third Party (other than Licensed
IP Contracts) relating to Enoxaparin, and Momenta has provided the Sandoz
Parties with access to true, correct and complete copies of the Material
Contracts.


11.2.4. Licensed IP Contracts. As of the Closing Date: (i) Schedule 11.2.4 sets
forth a complete and accurate list of all agreements under which Momenta
licenses Intellectual Property Rights from a Third Party that relates to
Enoxaparin (the “Licensed IP Contracts”); (ii) Momenta has provided the Sandoz
Parties with access to true, correct and complete copies of the Licensed IP
Contracts; (iii) the Licensed IP Contracts are valid, binding and enforceable in
accordance with their respective terms; (iv) Momenta is not in material breach
of any Licensed IP Contract; (v) Momenta has not received any written notice of
any breach by Momenta of a Licensed IP Contract and (vi) to Momenta’s knowledge,
no counter-party to a Licensed IP Contract is in material breach of any such
Licensed IP Contract.


11.2.5. Sufficiency of Intellectual Property Rights. To Momenta’s knowledge, the
Enoxaparin IP, Patent License, and Licensed IP Contracts are sufficient
Intellectual Property Rights to develop, research, manufacture, have
manufactured, use, sell, offer to sell, promote, import, and distribute
Enoxaparin under the ANDA for the Territory.


11.2.6. Enoxaparin Patents. Schedule 11.2.6 sets forth a complete and accurate
list of all Enoxaparin Patents.


11.2.7. No Other IP Assets. Except for the Enoxaparin IP, the Enoxaparin
Patents, the Other Patents and the Licensed IP Contracts, Momenta does not own,
license or sublicense from a Third Party, any Intellectual Property Rights
related to Enoxaparin.


11.3.      Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS SECTION 11, THE
PARTIES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.


12.Indemnification.


12.1.      Indemnification by Momenta. Momenta hereby agrees that from and after
the Closing Date, Momenta shall indemnify, defend and hold harmless the Sandoz
Parties and their Affiliates and their respective officers, directors and
employees (the “Sandoz Indemnified Parties”) against any Losses to the extent
such Losses arise from the following: (i) any breach by Momenta (or its
Affiliate(s)) of any representation or warranty in this Agreement; (ii) any
breach by Momenta (or its Affiliate(s)) of
8



--------------------------------------------------------------------------------



any of its covenants, agreements or obligations in this Agreement; (iii) any and
all Excluded Liabilities (except to the extent that such Liabilities are subject
to an indemnification obligation by the Sandoz Parties under Section 12.2); (iv)
any Third Party Claims arising from a pre-Closing breach by Momenta (or its
Affiliate(s)) of the Enoxaparin Agreement; and (v) in the event that a Sandoz
Party exercises the Contract Option, any breach by Momenta (or its Affiliate(s))
of the Licensed IP Contracts before Momenta’s receipt of the Contract Option
Notice.


12.2.     Indemnification by Sandoz Parties. The Sandoz Parties hereby agree
that from and after the Closing Date, the Sandoz Parties shall indemnify, defend
and hold harmless Momenta and its Affiliates and their respective officers,
directors and employees (the “Momenta Indemnified Parties”) against any Losses
to the extent such Losses arise from the following: (i) any breach by the Sandoz
Parties (or its Affiliate(s)) of any representation or warranty made by it in
this Agreement; (ii) any breach by the Sandoz Parties (or its Affiliate(s)) of
any of its covenants, agreements or obligations in this Agreement; (iii) any and
all Assumed Liabilities (except to the extent that such Liabilities are subject
to an indemnification obligation by Momenta under Section 12.1); (iv) any Third
Party Claims relating to the post-Closing development, commercialization or
marketing of Enoxaparin by the Sandoz Parties (or its Affiliate(s)); (v) any
Third Party Claims arising from any pre-Closing breach by the Sandoz Parties (or
its Affiliate(s)) of the Enoxaparin Agreement; (vi) any Third Party Claims
arising from any pre-Closing property damage or personal injury (including,
without limitation, death) resulting from the development, use, manufacture,
sale, offering for sale or importation of the Product (as defined in the
Enoxaparin Agreement) by the Sandoz Parties or their Affiliates or Third Party
contractors or distributors; and (vii) in the event that a Sandoz Party
exercises the Contract Option, any breach by the Sandoz Parties (or its
Affiliate(s)) of the Licensed IP Contracts on or after Momenta’s receipt of the
Contract Option Notice.


Sandoz Indemnified Parties and Momenta Indemnified Parties are sometimes
referred to herein as “Indemnified Parties.”


12.3.     Indemnification Procedure.


12.3.1. In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement, such Indemnified Party will, within a
reasonable period of time following the discovery of the matters giving rise to
any Losses, notify the indemnifying party under this Section 12.3 (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give such notification will not affect the indemnification provided
hereunder, except to the extent the Indemnifying Party will have been prejudiced
as a result of such failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information and documentation reasonably
requested by the Indemnifying Party with respect to such Losses.


12.3.2. If the indemnification sought pursuant hereto involves a claim made by a
Third Party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to assume the defense of such Third Party
Claim at its own expense with counsel selected by the Indemnifying Party. Should
the Indemnifying Party so elect to assume the defense of a Third Party Claim,
the Indemnifying Party will not be liable to the Indemnified Party for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof. If the Indemnifying Party assumes such defense, the Indemnified
Party will have the right to participate in the defense thereof and to employ
counsel, at its own expense (which expense shall not constitute a Loss),
9



--------------------------------------------------------------------------------



separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party will control such defense. The
Indemnifying Party will be liable for the reasonable and documented fees and
expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has not assumed the defense thereof (other than
during any period in which the Indemnified Party will have failed to give notice
of the Third Party Claim as provided above). If the Indemnifying Party chooses
to defend or prosecute a Third Party Claim, all of the parties hereto will
cooperate in the defense or prosecution thereof. Such cooperation will include
the retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. If the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, it will defend or prosecute it diligently and the Indemnifying
Party will obtain the prior written consent of the Indemnified Party (not to be
unreasonably withheld) before entering into any settlement, compromise or
discharge of such Third Party Claim if (i) such settlement, compromise or
discharge does not relate solely to monetary damages, (ii) such settlement,
compromise or discharge does not expressly unconditionally and completely
release the Indemnified Party from all Losses and liabilities with respect to
such Third Party Claim and (iii) the Indemnifying Party is not directly paying
the full amount of the Losses in connection with such Third Party Claim. Whether
or not the Indemnifying Party will have assumed the defense of a Third Party
Claim, the Indemnified Party will not admit any liability with respect to, or
settle, compromise or discharge, such Third Party Claim without the Indemnifying
Party’s prior written consent (not to be unreasonably withheld).


13.Transition Services. Momenta will use commercially reasonable efforts to
effect an orderly transfer of the Transferred Assets to Sandoz AG under this
Agreement as soon as practicable following the Closing Date. Momenta will
provide reasonable cooperation and assistance to the Sandoz Parties (at
Momenta’s own cost except as specifically set forth on Schedule 13) including
making reasonably available Momenta personnel, in connection with such transfer
of the Transferred Assets. Momenta shall provide the transition services as set
forth on Schedule 13 (“Transition Services”).


14.Non-Competition. Following the Closing Date, and for a period of three (3)
years following the Sandoz Parties’ Re-launch of generic Enoxaparin in the
Territory, except as required to provide the Transition Services under this
Agreement, Momenta shall not, and shall cause its Affiliates not to, directly or
indirectly, itself or with a Third Party, develop, make, have made, sell, offer
to sell, promote, import or distribute in or for the Territory any generic
pharmaceutical product containing Enoxaparin.


15.Miscellaneous


15.1.      Arbitration. Any disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three arbitrators appointed in accordance
with the rules. The legal place of arbitration shall be Toronto, Canada. The
language of the arbitration shall be English.


15.2.      Governing Law. This Agreement and any and all matters arising
directly or indirectly herefrom shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, U.S.A. applicable
to agreements made and to be performed entirely in such state, without giving
effect to the conflict of law principles thereof. The Parties expressly agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or any Party’s performance hereunder.


10



--------------------------------------------------------------------------------



15.3.      Injunctive Relief. Either Party may seek in a court of competent
jurisdiction or as part of the arbitration proceedings, immediate injunctive or
other provisional relief as necessary to enforce the terms of this Agreement. 
The Parties hereto acknowledge and agree that any breach of the terms of this
Agreement could give rise to irreparable harm for which money damages would not
be an adequate remedy and accordingly the parties agree that, in addition to any
other remedies, each party shall be entitled to obtain preliminary or injunctive
relief and to enforce the terms of this Agreement by a decree of specific
performance without payment of a bond or surety.  Any request to a court of
competent jurisdiction for relief as set forth in this paragraph shall not be
deemed incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate. 


15.4.     Publicity. Neither Party will make any public announcement concerning,
or otherwise publicly disclose, any information with respect to the transactions
contemplated by this Agreement or any of the terms and conditions hereof without
the prior written consent of the other parties hereto, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, either Party may make any
public disclosure concerning the transactions contemplated hereby that in the
view of such Party’s legal counsel may be required by applicable law or the
rules of any stock exchange on which such Party’s or its Affiliates’ securities
trade; provided, however, the Party making such disclosure will provide the
non-disclosing Party with a copy of the intended disclosure reasonably, and to
the extent practicable, prior to public dissemination, and the Parties hereto
will coordinate with one another regarding the timing, form and content of such
disclosure.


15.5.     Assignment. Neither Party may assign its rights or obligations under
this Agreement without the prior written consent of the other Party; provided,
however, that after the Closing Date, (i) the Sandoz Parties may assign its
rights and obligations under this Agreement as it relates to Enoxaparin and the
Transferred Assets without the prior written consent of Momenta, and (ii) either
Party may without the consent of the other assign its rights and obligations
under this Agreement in connection with a merger or sale of such Party or all or
substantially all of the assets to which this Agreement relates, provided,
however, that in the event of an assignment under this clause (ii) by Momenta,
the assignee has agreed to assume all obligations of Momenta under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. Any
assignments that are not in compliance with this Section 16.5 shall be void.


15.6.     Entire Agreement. This Agreement, including any schedules or exhibits
hereto, contains the entire agreement and understanding between the Parties
relating to the subject matter hereof, and shall supersede all prior or
contemporaneous agreements and understandings, oral or written, relating to the
subject matter hereof and any inconsistent terms of any subsequent invoice,
purchase order or similar document. Neither Party shall be liable or bound to
the other Party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein. For the
avoidance of doubt, nothing herein is intended to supersede the Settlement, the
Glatopa Agreement or the Joint Defense Agreement.


15.7.     Amendments and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties. By an instrument
in writing a Party may waive compliance by another Party with any term or
provision of this Agreement that such other Party was or is obligated to comply
with or perform. Any failure of a Party to enforce at any time, or for any time
period, any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of such provisions or a waiver of any right of such Party
thereafter to enforce each and every such provision on any succeeding occasion
or breach thereof.


11



--------------------------------------------------------------------------------



15.8.     Nature of Relationship. In making and performing this Agreement, the
Parties are acting, and intend to be treated, as independent entities and
nothing contained herein shall be deemed or implied to create an independent
contractor, agency, distributorship, joint venture or partnership relationship
among the Parties hereto. Except as otherwise expressly provided herein, no
Party may make any representation, warranty or commitment, whether express or
implied, on behalf of or incur any charges or expenses for, or in the name of,
any other Party.


15.9.     Further Actions and Documents. Each Party agrees to execute,
acknowledge and deliver all such further instruments, and to do all such further
acts, as may be reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement.


15.10.     Notices. All notices and other communications required or permitted
to be given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given (i) on the date delivered, if personally
delivered, (ii) on the Business Day after being sent by FedEx or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next Business Day delivery, or (iii) five (5) Business Days after
mailing, if mailed by United States postage-prepaid certified or registered
mail, return receipt requested, in each case addressed to the applicable Party
at the address set forth below; provided that a Party may change its address for
receiving notice by the proper giving of notice hereunder:


If to Sandoz AG:
Sandoz AG
Lichtstraβe 35
CH 4056 Basel, Switzerland
Attn: CFO


If to Sandoz Inc.:
Sandoz Inc.
100 College Road West
Princeton, NJ 08540
Attn: President
cc: General Counsel


If to Momenta
Momenta Pharmaceuticals, Inc.
301 Binney Street
Cambridge, MA 02142
Attn: President & CEO
cc: Chief Legal Officer



15.11.     Counterparts; Facsimile/PDF Signature. This Agreement may be executed
by the exchange of faxed executed copies, certified electronic signatures or
executed copies delivered by electronic mail in Adobe Portable Document Format
or similar format, and any signature transmitted by such means for the purpose
of executing this Agreement shall be deemed an original signature for purposes
of this Agreement. The Parties agree that the electronic signatures appearing on
this Agreement are the same as handwritten signatures for the purposes of
validity, enforceability and admissibility pursuant to the Electronic Signatures
in Global and National Commerce (ESIGN) Act of 2000 and Uniform Electronic
Transactions Act (UETA) model law or similar applicable laws.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original as against any Party whose signature appears thereon, but all of which
together shall constitute one and the same instrument.


15.12.     Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for
12



--------------------------------------------------------------------------------



any reason, the Parties shall negotiate in good faith with a view to the
substitution therefore of a suitable and equitable solution in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid provision; provided, however, that the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the Parties hereto shall be
enforceable to the fullest extent permitted by law.


15.13.     Headings. The captions or headings of the Sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and are not part of the agreement of the Parties and shall have no
effect on the meaning of the provisions hereof. All references in this Agreement
to Sections or Articles are to Sections or Articles of this Agreement, unless
otherwise indicated.


15.14.     Expenses. Each Party will pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.


15.15.     Third Party Rights. Nothing in this Agreement will be deemed to
create any Third Party beneficiary rights in or on behalf of any other Person.




[signature page follows]



13




--------------------------------------------------------------------------------



This Agreement is entered into by the Parties as of the Effective Date.
SANDOZ INC.


By: /s/ CAROL LYNCH


Name: Carol Lynch


Title: President, Sandoz US Head of NA




SANDOZ AG


By: /s/ GEORG RIEDER


Name: Georg Rieder


Title: Hd Gl Funds Flow Sandoz & CFAO Sandoz




By: /s/ STEPHANE KOEBERLE


Name: Stephane Koeberle


Title: Senior Manager Finance BD&L, Finance




MOMENTA PHARMACEUTICALS, INC.


By: /s/ CRAIG A. WHEELER


Name: Craig Wheeler


Title: President and Chief Executive Officer





14




--------------------------------------------------------------------------------



Schedule 1.12 (Enoxaparin Side Agreements)


1.Letter Agreement, dated December 1, 2010, between Sandoz Inc., Sandoz AG and
Momenta Pharmaceuticals, Inc. Re: “Joint Prosecution/Common Interest Agreement,
JSC Determination Pursuant to Section 8.7 of the Agreement,” from Bruce A.
Leicher to Jeff George and Don DeGoyler


2.Letter Agreement, dated September 22, 2011, between Sandoz Inc., Sandoz AG and
Momenta Pharmaceuticals, Inc. Re: “Joint Prosecution/Common Interest Agreement,
Determination Pursuant to Section 8.7 of the Agreement,” from Bruce A. Leicher
to Jeff George and Don DeGoyler


3.Letter Agreement, dated November 8, 2011, between Sandoz Inc., Sandoz AG and
Momenta Pharmaceuticals, Inc. Re: “Allocation of Preliminary Injunction Bond
Liability under the Joint Prosecution/Common Interest Agreement,” from Bruce A.
Leicher to Jeff George and Don DeGoyler








15




--------------------------------------------------------------------------------



Schedule 11.2.3 (Material Contracts)


•Master Contract Services Agreement, by and between Momenta Pharmaceuticals,
Inc. and Shenzhen Techdow Pharmaceutical Co. Ltd., effective as of July 15,
2016, and all project orders and change orders executed thereunder.




16




--------------------------------------------------------------------------------



Schedule 11.2.4 (Licensed IP Contracts)


•Amended and Restated Exclusive Patent License Agreement dated November 1, 2002,
between Massachusetts Institute of Technology and Momenta Pharmaceuticals, Inc.,
as amended.


17




--------------------------------------------------------------------------------



Schedule 11.2.6 (Enoxaparin Patents)



M0015
METHODS OF EVALUATING MIXTURES OF POLYSACCHARIDES-reduced end labeling
(Enox)


8,101,733M0020
Evaluating mixtures of LMWH by NMR
(Enox)


7,968,082M0025
Evaluating mixtures of LMWH by chain profiles or chain mapping
(Enox)
7,790,466
7,816,144
8,252,597
8,076,149
8,617,896



18




--------------------------------------------------------------------------------



Schedule 13 (Transition Services)




1.Definitions.


a.“Transition Costs” means, for calendar year 2020, a rate of $302,000 per
full-time employee (to be adjusted annually per CPI), as well as Momenta’s
reasonable, documented out-of-pocket costs and expenses paid to Third Parties,
including but not limited to payments to Subcontractors.


b.“Transition Term” means a period beginning on the Closing Date and continuing
until the earlier of: (i) Sandoz Parties’ Re-launch of generic Enoxaparin in the
Territory or (ii) June 30, 2021; unless extended by mutual agreement of the
Parties.




2.Transition Services. During the Transition Term, Momenta shall provide the
following services (“Transition Services”) to the extent that Sandoz AG has
approved payment for the same pursuant to Section 3, below:


a.At the Sandoz Parties’ reasonable request, and with mutual agreement of the
related time and costs, Momenta will review and provide comments on the Sandoz
Parties’ regulatory documents for submission as supplements to FDA under the
ANDA.


b.At the Sandoz Parties’ reasonable request, and upon mutual agreement of the
related time and costs, Momenta will participate in teleconferences or other
meetings relating to the ANDA.


3.Transition Costs. Each calendar quarter during the Transition Term, Sandoz AG
shall reimburse Momenta for the Transition Costs actually incurred by Momenta in
providing the Transition Services. Momenta may invoice Sandoz AG for such
amounts, with payment due sixty (60) calendar days following receipt of invoice.
As of the Closing Date Sandoz shall have opened one or more purchase orders as
may be necessary to facilitate timely payment of Transition Costs. There shall
be no other payment to Momenta for the Transition Services. Momenta shall keep
accurate accounts and records of all Transition Services provided and all costs
and expenses incurred consistent with the ordinary course and past practice of
Momenta.


4.Audit. From the Closing Date until one (1) years after the end of the
Transition Term, the Sandoz Parties shall have the right, upon sixty (60) days
prior written notice, to have an independent certified public accounting firm
inspect Momenta (and its Affiliates or their Subcontractors’) records with
respect to the Transition Costs. Momenta shall (and shall cause its Affiliates
and Subcontractors to) permit such independent certified public accounting firm
to have reasonable confidential access to such records during normal business
hours.


5.Performance Standards. Momenta shall provide the Transition Services with at
least the degree of skill and care that Momenta would exercise in carrying out
similar services for Momenta’s own business and in accordance with applicable
laws.


6.Subcontractors. Momenta may only engage a Third Party or Affiliate
(“Subcontractors”) to perform all or any portion of the Transition Services upon
prior written consent of Sandoz AG (not to be unreasonable withheld, delayed or
conditioned). In the event Momenta engages a Subcontractor
19



--------------------------------------------------------------------------------



with the prior written consent of Sandoz AG, (i) Momenta shall cause such
Subcontractor to agree to be bound by confidentiality obligations and (ii)
Momenta shall remain responsible for the performance of each of such
Subcontractor and the compliance of such Subcontractor with all applicable
provisions of this Agreement. Sandoz AG consents to the use of consulting
services by Richard Sachleben, PhD, and Mani Iyer, PhD, each to serve as a
Subcontractor for the provision of Transition Services.


7.Debarred. During the Transition Term, Momenta shall not become, and shall not
use a Subcontractor for the Transition Services, a Person who has been (i)
debarred under the U.S. Generic Drug Enforcement Act, 21 USC §335a(k)(1) or (ii)
convicted of a crime as defined under the U. S. Generic Drug Enforcement Act.


20




--------------------------------------------------------------------------------



Exhibit A (Form of Patent Assignment)


PATENT ASSIGNMENT


This Patent Assignment (this "Assignment") is effective as of [__________],
20[__] (the "Effective Date"), by and between Momenta Pharmaceuticals, Inc., a
Delaware corporation ("Seller"), and Sandoz AG, a company organized under the
laws of Switzerland ("Purchaser"). Seller and Purchaser are sometimes referred
to herein individually as a "Party" and collectively as the "Parties."
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Purchase Agreement (as defined herein).


RECITALS:


WHEREAS, Seller and Purchaser are Parties to that certain Agreement on Profit
Based Settlement and Enoxaparin Transfer, entered into as of July 10, 2020 (the
"Purchase Agreement"); and


WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to provide
Purchaser with an Patent Option (as defined in the Purchase Agreement) to
acquire all of Seller's right, title and interest in and to the Patents
(collectively, the "Assigned Patent Rights"), as identified on Schedule A
hereto, subject to the terms and conditions of the Purchase Agreement; and


WHEREAS, Purchaser has provided written notice to Seller that Purchaser is
exercising the Patent Option;


WHEREAS, pursuant to the Purchase Agreement, Seller and Purchaser have agreed to
enter into this Assignment;


NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
contained herein, and other good and valuable consideration, the adequacy and
receipt of which is hereby acknowledged, the Parties hereby agree as follows:


1.Conveyance. Seller hereby sells, assigns, transfers, and conveys to Purchaser,
and Purchaser hereby accepts, Seller's entire right, title and interest on the
Effective Date in, to and under (a) the Assigned Patent Rights, (b) divisionals,
continuations, and continuations-in-part that claim priority to any Assigned
Patent Rights to the extent the claims thereof are entirely supported (in
accordance with the laws of the jurisdiction in which such patent was granted
and such application is pending) by such Assigned Patent Rights, (c) reissues,
renewals, reexaminations, substitutions, extensions, or additions of the
Assigned Patent Rights to the extent the claims thereof are entirely supported
(in accordance with the laws of the jurisdiction in which such patent was
granted and such application is pending) by such Assigned Patent Rights, (d)
foreign equivalents of the Assigned Patent Rights to the extent the claims
thereof are entirely supported (in accordance with the laws of the jurisdiction
in which such patent was granted and such application is pending) by such
Assigned Patent Rights, (e) rights to apply for, prosecute and obtain patents in
respect of any of the inventions in any country of the world to the extent the
claims thereof are fully supported by the Assigned Patent Rights, including the
right to claim priority from the Assigned Patent Rights under the Paris
Convention for the Protection of lndustrial Property and under any and all other
applicable treaties and agreements which afford similar priority-claiming
privileges in all countries of the world, and (f) all rights accruing under, and
causes of action and other remedies with respect to, the foregoing, including
the right to sue for and to recover damages and other remedies in
21



--------------------------------------------------------------------------------



respect of any past, present or future infringement or other unauthorized use of
the Assigned Patent Rights.


2.Issuance and Recordation. Seller hereby authorizes and requests the
Commissioner of Patents and Trademarks of the United States and any official of
any foreign country whose duty it is to issue patents on applications as
described above, to issue any and all Assigned Patent Rights to Purchaser, its
successors and assigns. Seller hereby requests the Commissioner of Patents and
Trademarks of the United States, and the corresponding entities or agencies in
any applicable foreign jurisdiction, to record Purchaser as the purchaser and
owner of the Assigned Patent Rights. Purchaser shall have the right to record
this Assignment with all applicable governmental authorities and registrars so
as to perfect its ownership of the Assigned Patent Rights.


3.No Modification. The Parties acknowledge and agree that this Assignment is
entered into pursuant to the Purchase Agreement, and nothing contained in this
Assignment is intended to or shall be deemed to modify, alter, amend or
otherwise change any of the rights or obligations of Purchaser or Seller under
the Purchase Agreement.


4.Successors and Assigns. This Assignment shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.


5.Counterparts. This Assignment may be executed in counterparts (including by
facsimile or electronic .pdf submission), each of which shall be deemed an
original, and all of which shall constitute one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered (by telecopy or otherwise) to the other Party, it being
understood that both Parties need not sign the same counterpart.


6.Interpretation. The heading references herein are for convenience purposes
only, do not constitute a part of this Assignment and shall not be deemed to
limit or affect any of the provisions hereof.


7.Further Assurances. Upon Purchaser's request and at Seller’s expense, Seller
agrees to provide reasonable cooperation and assistance as is reasonably
required by Purchaser to effect and register the rights assigned herein
(including to execute, acknowledge, and deliver such other documents and take
such other actions as may be reasonably required), provide testimony, and, in
general, provide all lawful cooperation reasonably requested by Purchaser to
prosecute and enforce the Assigned Patent Rights, and to carry out and fulfill
the purposes and intent of this Assignment of the Assigned Patent Rights.




[signature page follows]
22




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed or caused this Assignment to be
executed by their duly authorized representatives as of the Effective Date.


SANDOZ AG


By: __________________


Name: _______________


Title: _________________




By: __________________


Name: _______________


Title: _________________








MOMENTA PHARMACEUTICALS, INC.


By: __________________


Name: _______________


Title: _________________





23




--------------------------------------------------------------------------------



Schedule A to Patent Assignment



M0015
METHODS OF EVALUATING MIXTURES OF POLYSACCHARIDES-reduced end labeling
(Enox)


8,101,733M0020
Evaluating mixtures of LMWH by NMR
(Enox)


7,968,082M0025
Evaluating mixtures of LMWH by chain profiles or chain mapping
(Enox)
7,790,466
7,816,144
8,252,597
8,076,149
8,617,896

24




--------------------------------------------------------------------------------



Exhibit B (Form of Contract Assignment)


CONTRACT ASSIGNMENT


This Contract Assignment (this "Assignment") is effective as of [__________],
20[__] (the "Effective Date"), by and between Momenta Pharmaceuticals, Inc., a
Delaware corporation ("Assignor"), and [Sandoz AG, a company organized under the
laws of Switzerland / Sandoz Inc., a Colorado corporation] ("Assignee").
Assignor and Assignee are sometimes referred to herein individually as a "Party"
and collectively as the "Parties." Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Purchase Agreement (as
defined herein).


RECITALS:


WHEREAS, Assignor and Assignee are Parties to that certain Agreement on Profit
Based Settlement and Enoxaparin Transfer, entered into as of July 10, 2020 (the
"Purchase Agreement"); and


WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to provide
Assignee with a Contract Option (as defined in the Purchase Agreement) to
acquire all of Assignor's right, title and interest in and to the Licensed IP
Contracts (collectively, the "Assigned Contracts"), as identified on Schedule A
hereto, subject to the terms and conditions of the Purchase Agreement; and


WHEREAS, Assignee has provided written notice to Assignor that Assignee is
exercising the Contract Option;


WHEREAS, pursuant to the Purchase Agreement, Assignor and Assignee have agreed
to enter into this Assignment;


NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
contained herein, and other good and valuable consideration, the adequacy and
receipt of which is hereby acknowledged, the Parties hereby agree as follows:
1.Assignment.
a.Assignor hereby assigns and transfers absolutely to Assignee the Assigned
Contracts and all of its: (i) rights under the Assigned Contracts; and (ii)
obligations, debts and liabilities under, or related to, the Assigned Contracts
(“Liabilities”) relating to periods on or after the Effective Date; and
b.Assignee shall enjoy all the rights, benefits and obligations of Assignor
under the Assigned Contracts with effect as of the Effective Date, and all
references to Assignor in the Assigned Contracts shall be read and construed as
references to Assignee.
2.Assumption. Assignee hereby accepts the assignment of the Assigned Contracts
and all of Assignor’s rights and obligations under the Assigned Contracts, with
effect as of the Effective Date, and agrees to assume and discharge and perform
when due all of Assignor’s liabilities thereunder as if Assignee were, and had
originally been, a party to the Assigned Contracts in place of Assignor.


25



--------------------------------------------------------------------------------



3.Liabilities. Nothing in this Assignment shall be construed as: (i) requiring
Assignee to observe, perform or discharge any obligation created by or arising
under the Assigned Contracts falling due for performance, or which should have
been performed, before the Effective Date; or (ii) making Assignee liable for
any liabilities, claims or demands arising in relation to the Assigned Contracts
to the extent they are the result of, or otherwise relate to an act, omission,
fact, matter, circumstance or event undertaken, occurring, in existence or
arising before the Effective Date.


4.Successors and Assigns. The terms and provisions hereof shall inure to the
benefit of, and be binding upon the Parties and their respective successors and
permitted assigns.


5.Arbitration. Any disputes arising out of or in connection with this Assignment
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators appointed in accordance with the rules.
The legal place of arbitration shall be Toronto, Canada. The language of the
arbitration shall be English.


6.Governing Law. This Agreement and any and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, U.S.A. applicable to
agreements made and to be performed entirely in such state, without giving
effect to the conflict of law principles thereof. The Parties expressly agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or any Party’s performance hereunder.


7.Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the Parties shall
negotiate in good faith with a view to the substitution therefore of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.


8.Entire Agreement. This Assignment, including any schedules or exhibits hereto,
and the Purchase Agreement contains the entire agreement and understanding
between the Parties relating to the subject matter hereof, and shall supersede
all prior or contemporaneous agreements and understandings, oral or written,
relating to the subject matter hereof and any inconsistent terms of any
subsequent invoice, purchase order or similar document.


9.Counterparts; Facsimile/PDF Signature. This Assignment may be executed by the
exchange of faxed executed copies, certified electronic signatures or executed
copies delivered by electronic mail in Adobe Portable Document Format or similar
format, and any signature transmitted by such means for the purpose of executing
this Assignment shall be deemed an original signature for purposes of this
Assignment. The Parties agree that the electronic signatures appearing on this
Assignment are the same as handwritten signatures for the purposes of validity,
enforceability and admissibility pursuant to the Electronic Signatures in Global
and National Commerce (ESIGN) Act of 2000 and Uniform
26



--------------------------------------------------------------------------------



Electronic Transactions Act (UETA) model law or similar applicable laws.  This
Assignment may be executed in two or more counterparts, each of which shall be
deemed an original as against any Party whose signature appears thereon, but all
of which together shall constitute one and the same instrument.


[Signature page follows]
27




--------------------------------------------------------------------------------



This Assignment is entered into by the Parties as of the Effective Date.
[SANDOZ INC.


By: __________________


Name: _______________


Title: _________________]




[SANDOZ AG


By: __________________


Name: _______________


Title: _________________




By: __________________


Name: _______________


Title: _________________]




MOMENTA PHARMACEUTICALS, INC.


By: __________________


Name: _______________


Title: _________________









28




--------------------------------------------------------------------------------



Schedule A to Contract Assignment


•Amended and Restated Exclusive Patent License Agreement dated November 1, 2002,
between Massachusetts Institute of Technology and Momenta Pharmaceuticals, Inc.,
as amended.

